EXHIBIT 32.1 NORTH AMERICAN OIL & GAS CORP. CERTIFICATIONS In connection with the Quarterly Report of NORTH AMERICAN OIL & GAS CORP. (the "Company") on Form 10-Q for the period ended June 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of the undersigned’s knowledge that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 12, 2013 By: /s/ Robert Rosenthal Robert Rosenthal Chairman, Chief Executive Officer, President and Secretary Date:August 12, 2013 By: /s/ Linda Gassaway Linda Gassaway Chief Financial Officer
